Case 1:18-cr-00123-CBA-RER Dpcument ak Filed nitt Page 1 of 1 PagelD #: 4573

ralser&kenn!

ATTORNEYS AT LAW

 

Steven M. Raiser, Esq. 87 Walker Street Of Counsel

Thomas A. Kenniff, Esq. New York, New York 10013 Emily Shaw Record, Esq.
Anthony J. Colleluori, Esq. Tel. 212-974-0090 © Fax 888-688-1765 Laura A. Mintz, Esq.
James M. Ingoglia, Esq. Khadija A. Misuraca, Esq.

E. Gordon Haesloop, Esq.
Bruce R. Connolly, Esq.
John F. Campbell, Ill, Esq.
Ethan D. Irwin, Esq.

Valerie K. Mitchell, Esq. July 30, 2019
Via ECF

The Honorable Carol Bagley Amon
United States District Judge
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: USA vy. John Scarpa, Jr.
Criminal Docket No. 18-123(S-1)(CBA)

Dear Judges Amon:

This office represents John Scarpa in the above-referenced matter. The defense
respectfully requests a thirty (30) day extension to submit its Sentencing Memorandum, which is
currently due on August 8, 2019. The reason for this request is that the pre-sentence report
(PSR) has not yet been completed and submitted. We have spoken to the Government, who has
no objection to this application. We further propose, at the request of the Government, that its
response be due two weeks after the Defense’s submission, which is in alignment with the
current schedule. Therefore, the new proposed schedule, if acceptable to the Court, would be:
Defense’s submission due August 30, 2019 and the Government’s response due September 13,
2019.

Thank you for your consideration of this matter.

aaa submitted,
Grech

 

Cc: | AUSA Andrey Spektor

AUSA Keith Edelman
VIA ECF
Nassau Office Suffolk Office
300 Old Country Road, Suite 351 : : 80 Orville Drive, Suite 100
Mineola, New York 11501 ‘alserkenniff.com Bohemia, New York 11716

516-742-7600 631-338-5711
